Affirmed and Memorandum Opinion filed June 4, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00747-CR

                              HUY H. LE, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 13
                           Harris County, Texas
                        Trial Court Cause No. 5603

                 MEMORANDUM                      OPINION


      In this municipal appeal, a jury found appellant Huy H. Le guilty of using
and occupying a structure without a certificate of occupancy and assessed
punishment at a $2,000 fine. Appellant moved to dismiss the complaint on the
ground that the State did not serve him with a written copy of the complaint at least
one day before his trial. He appeals the denial of his motion to dismiss. Because
appellant waived his right to a copy of the complaint, we affirm.
       Appellant was cited on September 17, 2009 for not having a certificate of
occupancy and two other municipal violations not at issue here. According to the
citation, appellant was scheduled to appear in court on October 28, 2009.
Appellant’s counsel signed a Notice of Trial by Jury on October 26, 2009,1 and the
trial court set appellant’s court date for April 21, 2010. Appellant requested two
continuances, one on April 21, 2010 and one on September 15, 2010, both of
which were granted.

       The case went to trial on August 22, 2011. Appellant was apparently served
with the complaint on the morning of trial. Appellant’s counsel filed a motion to
dismiss the complaint based on the State’s failure to provide appellant with a copy
of the complaint at least one day before trial. The trial court denied the motion.
Appellant did not request a continuance or otherwise ask for more time to prepare
a defense. Instead, appellant’s counsel raised several motions in limine, appellant
pleaded not guilty, and the case proceeded to trial on the merits. The jury found
appellant guilty and assessed a fine of $2,000. Appellant filed a motion for new
trial, which was denied.

       Appellant appealed to the county criminal court at law. See Tex. Gov’t Code
Ann. § 30.00014(a) (West Supp. 2014). The county criminal court affirmed the
trial court’s judgment. Appellant has now appealed to this court, challenging the
trial court’s denial of his motion to dismiss. See id. § 30.00027 (West Supp.
2014). 2 Although appellant raised two issues in his appeal to the County Criminal


       1
         The State avers in its brief that appellant pleaded not guilty to the offense when he
received the first Notice of Trial by Jury. Other than implying a not-guilty plea from the fact that
he requested a jury trial, we see nothing in the record affirmatively showing that appellant
pleaded not guilty until he was arraigned on the day of trial.
       2
          We do not consider the appellate brief filed by appellant in this court because our
review is limited to those issues considered by the county criminal court at law. Tex. Gov’t Code
Ann. § 30.00027(b)(1) (the record and briefs in the appellate court constitute the record and
                                                 2
Court at Law, the sole issue before us is whether the trial court erred in denying
appellant’s motion averring that he was entitled to service of the complaint at least
one day prior to trial.

       Appellant waived his right to a copy of the complaint. A defendant waives
his right to a copy of the complaint when he appears in court and requests a
continuance. See Davis v. State, 191 S.W.2d 733, 733 (Tex. Crim. App. 1945);
Pipes v. State, 174 S.W.2d 260, 261 (Tex. Crim. App. 1943). Appellant was
charged with a Class C Misdemeanor and was therefore not entitled to service of
the complaint, except on demand. Tex. Penal Code Ann. § 12.41 (West 2011); Tex.
Code Crim. Proc. Ann. art. 25.04 (West 2009). The record shows that appellant
sought and secured two continuances before his case was tried. The record contains
no evidence that appellant demanded a copy of the complaint before trial or was
otherwise prevented from acquiring a copy of the complaint. By appearing in court
and answering to the complaint without first demanding a copy, appellant waived
the right to a copy of the complaint. See Pipes, 174 S.W.2d at 261; see also Davis,
191 S.W.2d at 733 (waiver of right to service of indictment).

       Accordingly, we overrule appellant’s issues on appeal and affirm the trial
court’s judgment.



                                            /s/       Marc W. Brown
                                                      Justice

Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).

briefs on appeal unless the rules of the court of criminal appeals provide otherwise); Hassan v.
State, 346 S.W.3d 234, 236 (Tex. App.—Houston [14th Dist.] 2011), rev’d on other grounds,
369 S.W.3d 872 (Tex. Crim. App. 2012).

                                                  3